DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The response filed on October 27, 2021 is acknowledged.

Information Disclosure Statement
The information disclosure statement filed January 16, 2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 6, 7, 11, 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claims 2 and 6 recite “wherein said supplemental showerhead’s one or more nozzles is connected to said housing’s front side by a ball joint connector…said ball joint connector permitting said supplemental showerhead’s one or more nozzles to pivot multi-directionally relative to said housing.”  The specification provides no written description of a ball joint connector connecting more than one supplemental showerhead nozzle to the housing.  The specification only discloses, where there is more than one nozzle, each nozzle having a ball joint connector.
Claims 1, 2, 6, 7, 11, 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for one ball joint connector and one nozzle, does not reasonably provide enablement for one ball joint connector and more than one nozzle.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. The specification provides no written description of a ball joint connector connecting more than one supplemental showerhead nozzle to the housing.  The .
Claims 11 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 11 recites the limitation “at least two nozzles” in line 2.  At least one of the at least two nozzles appears to be a double inclusion of the supplemental showerhead’s “one or more nozzles” recited in claim 1.
Claim 11 recites the limitation “ball joint connectors” in lines 2-3.  At least one of the ball joint connectors appears to be a double inclusion of the “ball joint connector” recited in claim 1.
Claim 12 recites the limitation “at least two nozzles” in line 2.  At least one of the at least two nozzles appears to be a double inclusion of the supplemental showerhead’s “one or more nozzles” recited in claim 6.
Claim 12 recites the limitation “ball joint connectors” in lines 2-3.  At least one of the ball joint connectors appears to be a double inclusion of the “ball joint connector” recited in claim 6.

Claim Rejections - 35 USC § 103
Claim(s) 1, 2, 6 and 7 (as best understood) is/are rejected under 35 U.S.C. 103 as being unpatentable over Gellmann (3,375,532) in view of Tsai (2009/0266913). 
Regarding claims 1 and 6, Gellmann discloses a showerhead assembly comprising:

a pipe 12;
a hollow diverter 30 having a female threaded inlet 52, a first outlet (outlet of passageway 64), a second outlet (outlet of passageway 62), said first outlet longitudinally aligned with said inlet;
a primary showerhead 70 having a central conduit connected to said first outlet for receiving water from said diverter, said primary showerhead having nozzles 76 connected to said central conduit for spraying water;
a hollow flexible hose 28 having a first end (upstream end) and a second end (downstream end), said hose’s first end connected to said diverter’s second outlet;
a supplemental showerhead having a housing 86 including a front side (front side) and a rear side (rear side), a hollow passageway (passageway in housing 86) within said housing connected to said flexible hose’s second end, and one or more nozzles 92 connected to said passageway for spraying water;
wherein said supplemental showerhead’s one or more nozzles is connected to said housing’s front side by a ball joint connector 94 which provides a fluid connection between said hollow passageway and said supplemental showerhead’s one or more nozzles, and said ball joint connector permitting said supplemental showerhead’s one or more nozzles to pivot multi-directionally relative to said housing; and
a fastener 100 (and hole of fastener 100) for affixing said supplemental showerhead to a wall, said fastener including one or more holes (hole for fastener 100) which project through said housing’s read side and one or more male threaded fasteners 100 which project through said one or more holes for affixing said supplemental showerhead to a wall;

Tsai discloses a hollow diverter having a female threaded inlet 12, a first outlet (upstream end of outlet port 16), a second outlet 17, and a valve assembly 50, 60, said first outlet longitudinally aligned with said inlet, said valve assembly including a rotatable knob 60 connected to a valve 50 which selectively permits or obstructs water from flowing through said first and second outlets.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have replaced Gellmann’s valves 66 and 90 with the valve assembly of Tsai to allow water to selectively flow through either or both of the showerheads (Tsai, paragraph 0031, ll. 11-12) thereby reducing cost and ease of manufacturing by replacing two separate valves with a single valve.  Such modification also results in ease of use by locating two separate valve controls to one location.
Regarding claims 2 and 7, Gellmann further discloses a second ball joint connector 72 which connects said primary showerhead to said diverter, and said second ball joint connector permits said primary showerhead to pivot multi-directionally relative to said diverter.
Claim(s) 11 and 12 (as best understood) is/are rejected under 35 U.S.C. 103 as being unpatentable over Gellmann (3,375,532) in view of Tsai (2009/0266913) as applied to claims 1 and 6 above, and further in view of Gellmann (3,121,235). 
Gellmann in view of Tsai discloses the limitations of the claimed invention with the exception of at least one of the supplemental showerhead including at least two nozzles.  Gellmann discloses the supplemental showerhead including one nozzle.  Providing a second nozzle is merely a duplication of parts.  Gellmann (3,121,235) discloses a supplemental showerhead having a housing 40 including a front side and a rear side, a hollow passageway, and two nozzles 56, 58.  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have provided two nozzles to the supplemental showerhead in the device of Gellmann in view of Tsai as taught by Gellmann (3,121,235) to provide spray a different elevations (Gellmann 3,121,235; col. 1, ll. 42-50).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 6 and 7 have been considered but are moot based on the new grounds of rejections.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S KIM whose telephone number is (571)272-4905.  The examiner can normally be reached on M-F 7:30-3:30. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O Hall can be reached on (571) 270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 


/CHRISTOPHER S KIM/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        CHRISTOPHER S. KIM
Examiner
Art Unit 3752



CK